                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                     No. 7:13-CR-35-BR
                                    No. 7:16-CV-183-BR

KEVIN WADE,                                                    )
                           Petitioner,                         )
                                                               )
          v.                                                   )        ORDER
                                                               )
UNITED STATES OF AMERICA,                                      )
                Respondent.                                    )



          This matter is before the court on petitioner’s 28 U.S.C. § 2255 motion. (DE # 54.)

          In 2014, petitioner pled guilty to one count of interference with commerce by robbery in

violation of 18 U.S.C. § 1951 (“Hobbs Act robbery”) and one count of using and carrying a

firearm during and in relation to a crime of violence in violation of 18 U.S.C. § 924(c). The

court sentenced petitioner to a total term of 108 months imprisonment. Petitioner did not

appeal.

          In June 2016, petitioner filed pro se this § 2255 motion. Petitioner claims that he is

factually and legally innocent of his § 924(c) conviction because conspiracy to commit Hobbs

Act robbery is not a “crime of violence” for purposes of § 924(c) and, as such, his guilty plea to

the § 924(c) count is not knowing and voluntary. 1 (See Mot., DE # 54, at 4, 6.)

          On the government’s motion, the court placed this proceeding in abeyance pending the

decisions in United States v. Simms, 914 F.3d 229 (4th Cir. 2019) (en banc), and United States v.

Walker, 934 F.3d 375 (4th Cir. 2019). (DE # 62.) After those decisions issued, the court


1
  After petitioner filed pro se this § 2255 motion, court-appointed counsel filed a notice of appearance on his behalf
and a separate notice stating that petitioner’s pro se motion accurately presented his claim “and no amendment to his
motion is necessary,” (DE # 59, at 1).
directed the parties to file supplemental briefs regarding the § 2255 motion. (8/27/19 Text

Order.)

          In its supplemental brief, the government argues because petitioner’s § 924(c) conviction

was predicated on a “crime of violence,” Hobbs Act robbery, not Hobbs Act conspiracy, the

conviction is valid. (DE # 76, at 2.) It maintains petitioner’s § 2255 motion should be

dismissed. (Id. at 3.) Petitioner, through court-appointed counsel, maintains that Hobbs Act

robbery is not a crime of violence under either clause of § 924(c)(3) and requests that the court

vacate his § 924(c) conviction. (See Resp., DE # 78.)

          A “crime of violence” for purposes of § 924(c) is defined as

          an offense that is a felony and—
          (A) has as an element the use, attempted use, or threatened use of physical force
          against the person or property of another, or
          (B) that by its nature, involves a substantial risk that physical force against the
          person or property of another may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3). The Supreme Court recently held that the “residual clause” of §

924(c)(3)(B) is unconstitutionally vague. United States v. Davis, 139 S. Ct. 2319, 2336 (2019).

However, “Hobbs Act robbery constitutes a crime of violence under the force clause of Section

924(c)[(3)(A)].” United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019) (footnote and

citations omitted), and petitioner recognizes as much, (see Resp., DE # 78, at 3). Therefore,

because Hobbs Act robbery, which served as the predicate offense for petitioner’s § 924(c)

conviction, remains a crime of violence, petitioner is not entitled to relief under § 2255.

          The § 2255 motion is DISMISSED. The court finds that petitioner has not made “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Pursuant

to Rule 11(a) of the Rules Governing Section 2255 Proceedings, a certificate of appealability is


                                                  2
DENIED.

     This 30 September 2019.




                               __________________________________
                                           W. Earl Britt
                                           Senior U.S. District Judge




                                        3
